DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered. 
Claim objections
Regarding claim 17, “its outer periphery” should recite “an outer periphery of the hose”.
Regarding claims 17-19, “An apparatus” should recite “The apparatus”.
Election/Restrictions
Newly submitted claims 17-19 have remedied the restriction by original presentation issue previously presented and are now hereby rejoined.
Specification
The drawing filed 11/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The addition of component 70 is acceptable however the addition of 22A/46A/52A is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mecklin (3,515,349).
Regarding claim 1, Mecklin discloses an apparatus for spreading fluids on the ground, said apparatus having a connection (44 to 33) for attaching said apparatus to a machine (see figure 1), with a tubular body (items 47-48) for conducting the fluid, and with a first outlet device (items 36-39) via which the fluid can be discharged, wherein the tubular body of the apparatus is oriented in a substantially vertical orientation and is configured to permit the first outlet device to be arranged at different vertical heights (see figure 4, col. 4, lines 20-41) wherein the outlet device is configured to be fixed at various positions in a longitudinal direction of the tubular body such that a position of the outlet device relative to the tubular body can be selected (col. 4, lines 20-41), wherein the position of the outlet relative to the tubular body also fixes the height of the first outlet device relative to the ground (locking of bolts would accomplish this).
Regarding claim 2, Mecklin further discloses wherein the at leaste one opening through which fluid can flow to the first outlet device is arranged in a peripheral wall of the tubular body (tubular body constitutes 47/48 and bolts, peripheral is defined as outer wall, thus the lower outer wall of the assembly may be a peripheral wall and 38/39 extend through said wall).
Regarding claim 3, Mecklin further discloses wherein the outlet device is configured to be attached to the tubular body by means of a clamping mechanism (col. 4, lines 20-41, “clamps”).
	Regarding claim 4, Mecklin further discloses wherein the outlet device comprises a carrier (items 38 and 36/37) wherein the carrier has at least a first part (item 38) and a second part (items 36/37) which are configured to be fixed to each other and to the tubular body (fixed upon bolt attachment)
	Regarding claim 5, Mecklin further discloses wherein the outlet device comprises at least one nozzle device (item 36 is a nozzle).

	Regarding claim 7, Mecklin further discloses wherein  the first outlet device is configured to be placed on an opening arranged in a peripheral wall of the tubular body (as constructed in claim 2).
	Regarding claim 8, Mecklin further disclose wherein the tubular body is made from plastic and/or is flexible (whether items 47/48 are metal or plastic it would be considered flexible).
	Regarding claim 9, Mecklin further discloses a system comprising a first outlet device and a second outlet device (items 36 and 37), wherein the tubular body comprises a second end mounted device for the fluid (item 38 end portion) configured such that the fluid can be delivered through the first and second outlet device at different heights relative to the longitudinal direction of the tubular body (capable of as attachment position changes).
	Regarding claim 10, Mecklin further discloses wherein the first outlet device has at least in sections, a curved outer surface (nozzles 36/37 appears to be circular, multiple curved components shown).
Regarding claim 11, Mecklin further discloses wherein the tubular body (items 47/48) is arranged on a holding device (item 43) and this holding device is arranged pivotably on a carrier (item 49 via pivoting pin), wherein the holding device can be released from the carrier in a pivot position of the holding device with respect to the carrier (opening of clamp(s) allows for this function).
	Regarding claim 12, Mecklin further discloses wherein the nozzle device is arranged realeasably on a carrier of the outlet device (nozzles 36/37 are shown to be threaded onto 38).
	Regarding claim 13, Mecklin further discloses wherein the fluid comprises fertilizers or pesticides (col. 1, lines 45-55).
	Regarding claim 14, Mecklin further discloses wherein the first outlet device has an egg shaped structure (nozzle end portions appear to be ovular which constitute at least an egg shape portion).
	Regarding claim 15, Mecklin further discloses wherein a flexible body (item 41 or 34) is arranged between the connection (i.e. 32) and the tubular body (47/48) and also serves to conduct the fluid.

Regarding claim 17, Mecklin further discloses wherein a flexible body is arranged between the connection and the tubular body (items 40-41-42) and also serves to conduct the fluid and wherein the flexible body is configured as a hose (item 41) with a spring device arranged on its outer periphery (clamps on hose are construed as “spring devices” since they are elastic with a spring constant for tightening).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Mecklin (3,515,349).
Regarding claim 18, Mecklin further discloses wherein the outlet device comprises at least one nozzle device (items 36 and 37 as well as their base attachment) wherein the nozzle device is releasably arranged on a carrier (38 or threads of 38) of the outlet device and wherein the outlet device has a recess, in which the nozzle device may be inserted (threads of nozzle device insert into recessed portion of threads of carrier.
Alternatively, 38 inserts into the nozzle portion.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to simply change the female/male attachment, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  See MPEP 2144.04.VI.A.
Regarding claim 19, Mecklin figure 1 appears to show a spray angle of approximately 45-90 degrees but does not explicitly state the angle being larger than 20 degrees. Applicant states not explicit criticality however for this angle range.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the drawings, the Examiner suggests using the original drawings and adding lead lines pointing out the missing components (e.g. the hose). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/Primary Examiner, Art Unit 3752